DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0345874 to Thain et al.
Regarding claim 1, Thain ‘874 discloses a holder device comprising: a holder portion 50 configured to hold an item; and a support portion 40 configured to support the holder portion 50, wherein the holder portion 50 is coupled to the support portion 40 in such a manner as to be movable relative to the support portion 40, a first joint portion 40ab provided in the support portion 40 is locked to a second joint portion 70 provided in the holder portion 50 such that a relative movement of the holder portion 50 to the support portion 40 is restricted (para 55 – Figs. 3 and 5-7), one of the first joint portion and the second joint portion is movable in directions toward and away from the other of the first joint portion and the second joint portion, and the one of the first joint portion and the second joint 
Regarding claim 2, Thain ‘874 discloses wherein the one of the first joint portion and the second joint portion includes a plurality of groove portions 45/55 that are arranged in a direction in which the holder portion moves relative to the support portion, and the other of the first joint portion and the second joint portion includes projected portions 45/55 that are locked in the groove portions.  
Regarding claim 4, Thain ‘874 discloses further comprising: an adapter 60 coupled to the support portion 40; a case 30 in which the adapter 60 is inserted; and a spacer 62 interposed between an outer surface of the adapter 60 and an inner surface of the case 30 wherein the spacer is attached to the adapter or the case in such a manner as to be slidable in a direction in which the adapter is pulled out from or inserted in the case (Fig. 5).  

Allowable Subject Matter
Claims 3, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes holders jointly attached to supports relative to a case and being .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA E MILLNER/               Primary Examiner, Art Unit 3632